Citation Nr: 0013691	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic laryngitis.

2.  Entitlement to a rating in excess of 10 percent for 
chronic labyrinthitis.

3.  Entitlement to a compensable rating for right ear hearing 
loss.

4.  Entitlement to a compensable rating for perforation of 
the right eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to June 
1945.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran was scheduled for a VA examination in June 1999, 
but he was unable to complete the examination due to illness.  
Thus, the Board will proceed with the evidence of record.

On most recent VA examination in 1995, the veteran reported 
experiencing tinnitus.  The Board finds that the matter of 
whether the veteran is entitled to service connection and 
separate evaluation for tinnitus from June 10, 1999 has been 
reasonably raised by the evidence of record.  See 38 C.F.R. 
§ 4.87, Diagnostic Codes 6204, 6260 (effective June 10, 
1999).  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's chronic laryngitis is not characterized by 
marked pathological changes nor is there evidence of 
thickening or nodules of cords, polyps, and submucous 
infiltration, or pre-malignant changes on biopsy.

3.  The veteran's chronic labyrinthitis is not objectively 
characterized by occasional staggering.

4.  The veteran has Level IV hearing acuity in his right ear.

5.  The veteran has a healed perforated right eardrum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic laryngitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 
Diagnostic Code 6516 (effective prior to October 7, 1996), 
38 C.F.R. § 4.96, Diagnostic Code 6516 (effective from 
October 7, 1996).

2.  The criteria for a rating in excess of 10 percent for 
chronic labyrinthitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.87, Diagnostic Code 6204 (effective prior to June 10, 
1999), 38 C.F.R. § 4.87, Diagnostic Code 6204 (effective from 
June 10, 1999).

3.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, 
4.87, Diagnostic Code 6297 (effective prior to June 10, 
1999), 38 C.F.R. § 4.87, Diagnostic Code 6297 (effective from 
June 10, 1999).

4.  The criteria for a compensable rating for perforation of 
the right eardrum have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87, 
Diagnostic Code 6211 (effective prior to June 10, 1999), 
38 C.F.R. § 4.87, Diagnostic Code 6211 (effective from June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his chronic laryngitis and 
chronic labyrinthitis have manifested increasingly serious  
symptomatology, and that they now warrant correspondingly 
higher evaluations.  He has also contended that he is 
entitled to monetary compensation for his right ear hearing 
impairment and perforated eardrum.  As a preliminary matter, 
the Board finds that the veteran's claims are plausible when 
taken in the light most favorable to his claims; they are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board also finds that the RO has complied with 
its duty to assist the veteran and that no further assistance 
is required pursuant to applicable VA regulation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  The Board bases the assigned ratings, as far as 
practicable, on the average impairment of earning capacity in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Although regulations require that the disability be 
viewed in relation to its whole recorded history, see 38 
C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  As will be described more fully below, there have been 
several regulatory changes affecting evaluation of the 
disabilities in this case.  However, the Board does not find 
either the "old" or the "new" criteria to necessarily be 
more favorable in each case.  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Chronic laryngitis

Service connection was established for chronic laryngitis in 
June 1945, and the current evaluation of disability is 10 
percent under Diagnostic Code (DC) 6516.  During the pendency 
of the veteran's appeal, the rating criteria for evaluating 
disorders of the nose and throat were changed, effective 
October 7, 1996.  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) held that when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, the applicable regulations require that the new 
rating criteria regarding disorders of the nose and throat do 
not have retroactive application prior to November 7, 1996.  
See 38 U.S.C.A. § 5110(g).  Therefore, in this case, the 
Board has evaluated the veteran's service-connected chronic 
laryngitis under the old criteria prior to October 7, 1996, 
and under both the old and the new criteria from October 7, 
1996.

Under the criteria before October 7, 1996, a 10 percent 
evaluation was warranted for chronic laryngitis, moderate, 
catarrhal inflammation of cords or mucous membrane, and 
moderate hoarseness.  A 30 percent evaluation was warranted 
for chronic laryngitis, severe, marked pathological changes, 
such as inflammation of cords or mucous membrane, thickening 
or nodules of cords or submucous infiltration, and marked 
hoarseness.  38 C.F.R. § 4.97, DC 6516 (effective from prior 
to October 7, 1996).

Under the criteria since October 7, 1996, a 10 percent 
evaluation is warranted for chronic laryngitis manifesting 
hoarseness with inflammation of cords or mucous membrane.  
Chronic laryngitis manifesting hoarseness with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy warrants a 30 percent evaluation.  
38 C.F.R. § 4.97, DC 6516 (effective from October 7, 1996).

The veteran developed chronic laryngitis during World War II, 
and as of September 1946, the clinical record shows that his 
epiglottis and glottis were normal, but there was definite 
thickening of the vocal cords.  However, both cords and 
arytenoid cartilage had good mobility and there were no tumor 
masses on either vocal cord.  The veteran was diagnosed with 
chronic laryngitis in February 1948.

He had a long history of hoarseness by May 1977, when he 
underwent a biopsy for his throat.  The veteran's vocal cords 
were fully mobile, and an otolaryngology physician removed a 
lesion on the anterior aspect of the right true vocal cord.  
The lesion was forwarded to a laboratory for examination.  
According to a June 1977 treatment record, the biopsy was 
negative.

The veteran underwent VA examinations in March 1980 and 
January 1981.  Collectively, examination of the throat 
revealed enucleated tonsils.  The nasopharynx was clear.  
There were no lesions in the mouth and pharynx.  The larynx 
and hypopharynx were reported to be normal.  

The veteran in November 1995 underwent a mouth and throat 
examination.  He reported during the examination that when he 
talked for a long period of time, his voice fatigued and he 
had to rest.  His oral cavity, pharynx, nasopharynx, 
hypopharynx, and pyriform fossae were all within normal 
limits.  The true vocal cords were somewhat atrophic and 
bowed.  There were prominent laryngeal ventricular folds, 
bilaterally.  There were no lesions on the true vocal folds.  
Mobility was 4+, bilaterally.  The diagnosis was probable 
presbylarynx.

The Board concludes that a rating in excess of 10 percent is 
not warranted.  In this regard, the Board notes that although 
the veteran had a biopsy done in May 1977, the clinical 
record shows that that biopsy was negative; the 30 percent 
evaluation requires pre-malignant changes on biopsy.  The 
report was negative, however, so there were no pre-malignant 
changes.  The veteran has most recently reported that his 
voice gets fatigued with extensive speaking.  The Board finds 
this self-reported history to be credible.  The currently 
assigned 10 percent evaluation clearly contemplates 
hoarseness.  However, none of the recent objective evidence 
shows thickening or nodules of the cords, polyps, or 
submucous infiltration.  In light of that fact, and along 
with the negative biopsy and the absence of positive evidence 
in favor of an increased rating for chronic laryngitis, the 
Board concludes that an evaluation in excess of 10 percent 
under the current rating criteria is not warranted.

Moreover, in terms of an analysis under the criteria before 
October 7, 1996, the clinical evidence does not show that the 
veteran's chronic laryngitis is characterized by marked 
pathological changes.  For example, the clinical evidence 
shows that the biopsy in May 1977 was negative.  Further, on 
most recent examination, the examiner did not report the 
presence of any lesions, inflammation, or thickening or 
nodules on the veteran's vocal cords.  On most recent VA 
examination, the examiner did not indicate that there were 
marked pathological changes, but rather probable changes 
consistent with aging.  Further, there is no objective 
evidence of marked hoarseness; instead, he has presented 
evidence of a long history of occasional hoarseness rather 
than evidence of a severe degree of hoarseness.  In light of 
this absence of evidence, under the old criteria as well, the 
Board does not conclude that a rating in excess of 10 percent 
for chronic laryngitis is warranted.

Chronic labyrinthitis

The veteran established service connection for chronic 
labyrinthitis in October 1977 under DC 6204.  Pursuant to the 
criteria in effect prior to June 10, 1999, Diagnostic Code 
6204 applied to the rating of chronic labyrinthitis.  38 
C.F.R. § 4.87a, DC 6204 (1998).  A 10 percent rating was 
warranted where the evidence showed moderate chronic 
labyrinthitis manifested by tinnitus and occasional 
dizziness.  A 30 percent rating was warranted where the 
evidence showed severe chronic labyrinthitis with tinnitus, 
dizziness, and occasional staggering.  Id.  The Rating 
Schedule did not provide for a rating greater than 30 percent 
for chronic labyrinthitis, however, the Rating Schedule did 
allow a rating for chronic labyrinthitis to be combined with 
a rating for hearing loss or suppuration.  Id.

However, subsequent to June 10, 1999, the criteria for 
evaluation were amended.  The rating criteria for the 
evaluation of peripheral vestibular disorders (formerly the 
criteria for chronic labyrinthitis) found in Diagnostic Code 
6204 no longer include tinnitus among the listed symptoms.  
38 C.F.R. § 4.87, Diagnostic Code 6204 (1999).  Furthermore, 
the rating criteria for tinnitus specifically indicate that a 
rating for tinnitus may be combined with a rating for a 
peripheral vestibular disorder pursuant to Diagnostic Code 
6204 or a list of other disabilities, except where tinnitus 
supports an evaluation under one of those Diagnostic Codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note (1999).  The 
Board has referred to the RO the issue of whether the veteran 
is entitled to a service connection and a separate rating for 
tinnitus effective June 10, 1999 based on the regulatory 
changes, set forth above, in the Introduction portion of this 
decision.  The Board notes that the veteran has reported 
tinnitus at his last VA examination.  Prior to June 10, 1999, 
both the 10 percent and 30 percent evaluations included a 
finding of tinnitus.  38 C.F.R. § 4.87, DC 6204 (effective 
prior to June 10, 1999).

After analyzing the regulatory changes, the Board has 
examined the clinical evidence pertaining to the veteran's 
medical history for his chronic labyrinthitis.  The veteran 
in June 1977 was brought to the hospital with complaints of 
severe vertigo.  Many studies were undertaken by the hospital 
staff, including a brain scan, skull X-ray, EEG, and the 
veteran underwent nasodilator therapy.  The brain scan and 
cardiogram were normal.  The X-ray revealed mild changes of 
chronic mastoiditis bilaterally, and the veteran was 
discharged after vasodilator therapy.

Lenard L. Kretschmer, D.N., indicated in an October 1980 
letter that the veteran was receiving naprapathic therapy for 
abnormal body structural condition of ligaments and muscles 
in his neck and ear area that caused the vertigo.  

According to the November 1980 letter from Fred G. 
Schoenfeld, M.D., F.A.C.S., the veteran had been treated at 
his office for complaints of vertigo for several years.  Dr. 
Schoenfeld recommended medication and a bi-weekly injection 
of histamine for the vertigo.

An audiological report of December 1995 also includes the 
examiner's opinion that the veteran had an abnormal ENG.  
There were mixed finding with some central signs and 
peripheral vestibular findings of bilaterally weak caloric 
response.  Due to the underlying left beating nystagmus, 
there was a 171 percent directional preponderance to the 
left.  The examiner questioned if there was a brainstem 
disease.  The report is signed by an audiologist.

The veteran has recently had numerous hospital visits because 
of nonservice-connected disabilities, including Parkinson's 
disease.  A hospital report of November 1999 reflects that 
the veteran is bedridden with Parkinson's disease and 
dementia.  As noted above, the veteran was unable to complete 
the most recently scheduled VA examination due to illness. 

The issue before the Board is whether the veteran staggers 
because that is the essential difference between an 
evaluation of 10 percent and 30 percent under DC 6204 both 
from and since the regulatory change.  The 10 percent 
evaluation assigned for the veteran's chronic labyrinthitis 
is based on the veteran's long history of dizziness.  He has 
reported that he could not climb ladders or get to the roof 
the building in which he worked because of dizziness.  
Correspondingly, the veteran was assigned a 10 percent 
evaluation.  The Board, however, cannot increase the 
veteran's evaluation to 30 percent because there is no 
evidence in the clinical record of staggering.  Instead, 
there is only evidence that the veteran had vertigo and that 
he was dizzy.  

The Board notes that the veteran is now apparently bed-ridden 
because of nonservice-connected disabilities and is 
apparently too ill to be examined.  The Board has attempted 
to analyze the record to determine whether there was 
objective evidence of occasional staggering before the 
veteran's health declined due to other disability.  The Board 
notes that there is no objective evidence of staggering in 
the medical evidence of record.  Since the 1970's he had 
reported dizziness and vertigo, and the record reflects that 
he took medication for vertigo.  However, although there is 
evidence that he was dizzy, there is insufficient objective 
evidence of occasional staggering prior to nonservice-
connected disease rendered him bedridden.  In light of all of 
these facts, the Board concludes that there is insufficient 
evidence to warrant an increased evaluation under DC 6204.

Right ear hearing loss and perforated right ear drum

The veteran's service medical records show that the veteran 
incurred a ruptured right eardrum in November 1943 as the 
result of a nearby gun blast in action against an organized 
enemy.  A medical treatment note reflects that the veteran's 
right ear perforation was the result of an artillery blast.

Regarding the perforation of the veteran's right eardrum, 
service connection was established by a rating decision of 
June 1945.  The applicable diagnostic code is DC 6211, which 
provides a noncompensable rating for perforation of the 
tympanic membrane.  DC 6211 does not provide for a 
compensable rating.  38 C.F.R. § 4.87, DC 6211.

Regulatory changes have also amended the rating criteria 
during the pendency of this appeal regarding disability 
evaluations for hearing loss disorders.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  Again, the Board must evaluate the 
veteran's claim for an increased rating under both the old 
and new criteria to ascertain which version is most favorable 
to his claim, if indeed one is more favorable than the other.

The new regulations were not in effect when service 
connection was established for right ear hearing loss, and 
the RO has not considered the new regulations.  The Board 
also notes that the veteran has not been given notice of the 
new regulations; however, it is not necessary to remand this 
claim because he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The veteran is 
not prejudiced because the amended regulations did not result 
in any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of pure tone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  The Board observes further that the 
explanatory information accompanying the regulatory changes 
to the criteria for evaluating audiological disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," the regulatory changes do 
not constitute liberalizing provisions.  Id. at 25204.  In 
this case, neither rating criterion can be more favorable to 
the veteran's claim because they are identical in this case.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (1998); 38 C.F.R. § 4.85(b) and (e), as amended by 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

According to the November 1980 letter from Dr. Schoenfeld, 
the veteran had been audiologically tested and the results 
indicated essentially normal hearing for the speech 
frequencies with a precipitous drop at 4000 Hertz 
bilaterally.  Speech discrimination scores were excellent for 
both ears.  The veteran exhibited evidence of an inner ear 
pathology causing vertigo and high frequency sensori-neural 
hearing loss.

An audiological test report performed in November 1995 shows 
that the veteran had a healed perforation in his right ear.  
The examiner stated that it was unknown if the veteran had an 
active ear disease.  He diagnosed bilateral mild to severe 
hearing impairment and he reported that the veteran had fair 
to good word recognition in the right ear.  The veteran's 
speech discrimination in his right ear was 76 percent and his 
pure tone threshold average was 52.  His exact pure tone 
threshold scores were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
65
70

According to a December 1995 audiology report, the veteran 
ruptured his tympanic membrane, which had since healed.  The 
veteran had bilateral symmetrical mild low frequency hearing 
loss falling to severe high frequency hearing loss.

In light of the latest audiogram report, the Board concludes 
that the veteran has Level IV hearing acuity in his right 
ear.  Under newly added 38 C.F.R. § 4.85(f), if impaired 
hearing is service-connected in only one ear, in order to 
determine the percentage evaluation from Table VII, the 
nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  Because the 
veteran's left ear is not service-connected, it will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  See 38 C.F.R. § 4.85(f).  By applying Table VII in 
38 C.F.R. § 4.85, the Board concludes that a noncompensable 
evaluation is warranted for the veteran's right ear hearing 
impairment.

With regard to the perforation of the veteran's right ear, as 
stated above, DC 6211 does not provide for a compensable 
rating.  Thus, there is no basis to award the veteran a 
compensable rating under that code, and there are no other 
applicable codes regarding the veteran's perforated eardrum.  
See 38 C.F.R. § 4.87.  Moreover, all of the clinical evidence 
of record shows that the veteran's tympanic membrane has 
healed since the World War II injury.  Specifically, the 
audiologist in December 1995 stated that the eardrum had 
healed; thus, a compensable evaluation is not warranted.

In reaching its decision, the Board considered the complete 
history of the disability at issue, as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41.  The Board has also considered the applicability 
of the benefit-of-the-doubt doctrine under 38 U.S.C.A. 
§ 5107(b), but because there was no approximate balance of 
positive and negative evidence on record, reasonable doubt 
could not be resolved in the veteran's favor.


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
laryngitis is denied.

Entitlement to a rating in excess of 10 percent for chronic 
labyrinthitis is denied.

Entitlement to a compensable rating for right ear hearing 
loss is denied.

Entitlement to a compensable rating for perforation of the 
right eardrum is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

